Citation Nr: 1008838	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2007 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri in which the 
RO denied the benefit sought on appeal.  The appellant, who 
had active service from October 1969 to March 1971, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    

After reviewing all of the evidence of record, the Board 
finds that additional development of the appellant's claim is 
necessary.  As such, the appeal is REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  The 
RO will contact the appellant and inform him that further 
action is required on his part.  


REMAND

In this appeal, the appellant seeks service connection for 
hepatitis C on the basis that he believes he was exposed to 
the hepatitis C virus via "air jet gun" inoculations he 
received in service. See May 2007 statement in support of 
claim; July 2007 statement with notice of disagreement; April 
2008 statement with VA Form 9.  In support of his claim, the 
appellant has submitted a letter from a private medical 
doctor, B.B., M.D., in which Dr. B. opined that the 
appellant's receipt of immunizations via air guns in service 
was "one possibility" for how the appellant may have 
contracted hepatitis C. See May 2007 letter from B.B., M.D.  
Other evidence contained in the claims file consists of a 
March 2008 VA medical opinion in which a VA doctor ultimately 
opined (in pertinent part) that while it may be biologically 
plausible that hepatitis C is transmitted with the use of 
immunization air guns, such a plausibility does not "mean 
that such transmission of hepatitis C occurs with 50% or 
greater confidence level." See March 2008 VA examination 
report.  

For the record, applicable law provides that service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

There are no VA regulations specifically dealing with service 
connection for hepatitis C.  Therefore, for service 
connection to be granted in this case for hepatitis C, the 
evidence must show that the appellant's hepatitis C 
infection, risk factor(s), or symptoms were incurred in or 
aggravated by service.  The evidence must further show by 
competent medical evidence that there is a relationship 
between the claimed in-service injury and the appellant's 
hepatitis C.  Risk factors for hepatitis C include 
intravenous ("IV") drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades. See VBA letter 211B (98-110) 
November 30, 1998.

A  VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority 
of hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992 and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.

While the medical evidence contained in the claims file 
clearly reveals that the appellant has been diagnosed since 
service with hepatitis C, the appellant's service treatment 
records and post-service medical records are not necessarily 
supportive of his claim.  In this regard, the Board observes 
that the only post-service medical records contained in the 
claims file are dated in August 1971, August 2000, and 
September 2002 and from September 2004 to March 2005.  
Notably, the approximately eight-pages of medical records 
dated in 1971 and single page of records dated in September 
2002 appear to be exclusively related to the appellant's 
service-connected left foot disability.  Medical records 
dated in August 2000 and from September 2004 to December 2004 
primarily discuss several back surgeries performed upon the 
appellant. See private medical records.  Of these records, 
one dated in November 2004 first references the appellant 
having questionable cirrhosis of the liver, hepatitis B and 
possible hypersplenism.  Subsequently, medical records dated 
in December 2004 indicate that the appellant had a history of 
hepatitis C, thrombocytopenia and possible cirrhosis of the 
liver with hypersplenism.  Thereafter, according to a January 
2005 medical record, the appellant underwent a hepatology 
consult and workup by Dr. B (See May 2007 letter, supra).  A 
liver biopsy conducted at that time subsequently confirmed 
that the appellant had hepatitis C. March 2005 private 
medical records.   

Thus, while the above-referenced medical evidence documents 
the appellant's current diagnosis of hepatitis C, the records 
appear to be incomplete and/or indicate that earlier records 
that may be pertinent to this claim are in existence.  In 
this regard, the Board observes that the medical records 
contained in the claims file reference several doctors 
apparently involved in the appellant's medical treatment 
since service whose records have not been requested or 
associated with the claims file, to include M.P., M.D. and 
R.W.M., M.D. Private medical records.  While these records 
may not overtly relate to the appellant's diagnosis of 
hepatitis C, they should shed light on the 2004 references 
cited above of the appellant having a "history of" 
hepatitis B and C prior to his liver biopsy in 2005, as well 
as provide insight as to the appellant's possible risk 
factors of hepatitis C that might have been inadvertently 
noted in those records.  Additionally, while the claims file 
contains a letter from Dr. B. (referenced above) supportive 
of the appellant's claim, there are no actual medical records 
regarding the appellant's hepatology consult and workup in 
the file.  As these records are pertinent to the medical 
question at issue in this appeal, the Board finds that 
additional development is warranted in this case.  
   
Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's service connection 
claim, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
  
2.  As discussed in the narrative 
above, the RO should contact the 
appellant and request the names, 
addresses and authorizations for any 
medical provider (or any other person) 
from whom the appellant has received 
consistent medical treatment since his 
separation from service, to 
specifically include authorizations for 
Drs. M.P., R.W.M. and B.B. (see above) 
for the purpose of determining whether 
such records shed light on the 2004 
references contained in the claims file 
of the appellant having a "history of" 
hepatitis B and C prior to his liver 
biopsy in 2005, as well as insight as 
to the appellant's risk factors of 
hepatitis C that may have been noted in 
those records.  After obtaining the 
authorization(s), the RO should attempt 
to associate these medical records with 
the claims file.  The appellant should 
also be informed, in the alternative, 
that he may obtain these records 
himself and submit them to the RO. 
 
3.  If additional evidence is 
associated with the claims file, the RO 
should refer the appellant's claims 
file to the March 2008 VA examiner (or, 
if not available, another qualified 
examiner) in order to obtain an 
addendum medical opinion as to whether 
the new evidence alters the examiner's 
March 2008 VA medical opinion.  The 
examiner should discuss the rationale 
for all opinions expressed.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


